AO 245B (Rev. 02/ 18)   Judgment in a Criminal Case
                        Sheet I



                                           UNITED STATES DISTRICT COURT
                                       Eastern District of Pennsylvania
                                                        )
              UNITED STATES OF AMERICA                  )     JUDGMENT IN A CRIMINAL CASE
                         v.                             )
              STEPHEN GREGORY PETTIWAY
                                                        )
                                                              Case Number: DPAE2:15CR000519-001
                                                        )
                                                        )     USM Number: 72420-066
                                                        )
                                                        )      Jeremy H.G. Ibrahim
                                                        )     Defendant's Attorney
THE DEFENDANT:
~ pleaded guilty to count(s)           1 of the Indictment on 11/7/2018.

D pleaded nolo contendere to count(s)
  which was accepted by the court.
                                                                                                                       /Ci,~· 0 6 2019
D was found guilty on count(s)
  after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                    Nature of Offense                                                        Offense Ended

 18 USC 844(i}                       Malicious damage by means of fire of a building used in                 9/15/2015                    1




       The defendant is sentenced as provided in pages 2 through          __
                                                                           8 _ _ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)

D Count(s)                                               Dis       Dare dismissed on the motion of the United States.
                ------------
         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change ofname, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenaant must notify the court and United States attorney of material changes in econonuc circumstances.

                                                                          4/23/2019
                                                                         Date of Imposition of Judgment




                                                                         Signature of Judge




                                                                          Paul S. Diamond, U.S. District Court Judge
                                                                         Name and Title of Judge


                                                                          5/3/2019
                                                                         Date
AO 245B (Rev. 02/ 18) Judgment in Criminal Case
                      Sheet 2 - Imprisonment

                                                                                                     Judgment -          2_ of
                                                                                                                  Page _ _       8
 DEFENDANT: STEPHEN GREGORY PETTIWAY
 CASE NUMBER: DPAE2:15CR000519-001

                                                            IMPRISONMENT

            The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
 term of:

  60 Months on Count 1.




     li'J   The court makes the following recommendations to the Bureau of Prisons:

  The Court recommends defendant receive mental health treatment at a mental health facility to afford appropriate treatment
  close to Philadelphia, PA, if possible.



     liZ    The defendant is remanded to the custody of the United States Marshal.

     D The defendant shall surrender to the United States Marshal for this district:
            D at                                  D a.m.       D p.m.       on

            D as notified by the United States Marshal.

     D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
            D before 2 p.m. on
            D as notified by the United States Marshal.
            D as notified by the Probation or Pretrial Services Office.


                                                                  RETURN
 I have executed this judgment as follows:




            Defendant delivered on                                                      to

 at _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                                                  UNITED STATES MARSHAL



                                                                          By----------------------
                                                                                              DEPUTY UNITED STATES MARSHAL
AO 245B (Rev. 02/ 18) Judgment in a Criminal Case
                      Sheet 3 - Supervised Release
                                                                                                       Judgment- Page   3    of        8
DEFENDANT: STEPHEN GREGORY PETTIWAY
CASE NUMBER: DPAE2:15CR000519-001
                                                      SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:
 3 Years on Count 1.




                                                     MANDATORY CONDITIONS

1.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as determined by the court.
            D The above drug testing condition is suspended, based on the court's determination that you
                pose a low risk of future substance abuse. (check if applicable)
4.     D You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a_sentence of
         restitution. (check if applicable)
5.     ~ You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.     D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 2090 l, et seq.) as
            directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
            reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.     D You must participate in an approved program for domestic violence. (check if applicable)




You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
AO 245B (Rev. 02/ 18) Judgment in a Criminal Case
                      Sheet 3A - Supervised Release
                                                                                                                   4 _ _ or _ _ _8_ __
                                                                                                Judgment- Page _ _ _
DEFENDANT: STEPHEN GREGORY PETTIWAY
CASE NUMBER: DPAE2:15CR000519-001

                                      STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
      release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
      frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
      court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of becoming aware ofa change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
      take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least l 0 days before the change. If notifying the probation officer at least 10
      days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
      designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
      require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
      person and confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview ofProbation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                      Date
                                                                                                                  - -- - - - - - - -- -
AO 245B(Rev. 02/ 18) Judgment in a Criminal Case
                     Sheet 3D - Supervised Release
                                                                                           Judgment- Page _   _5_ of       8
DEFENDANT: STEPHEN GREGORY PETTIWAY
CASE NUMBER: DPAE2:15CR000519-001

                                       SPECIAL CONDITIONS OF SUPERVISION
The defendant shall refrain from the illegal possession and use of drugs and shall submit to urinalysis or other forms of
testing to ensure compliance. It is further ordered that the defendant shall submit to evaluation and treatment as approved
by the U.S. Probation Office. The defendant shall abide by the rules of any program and shall remain in treatment until
satisfactorily discharged with the approval of the Court.

The defendant shall provide the U. S. Probation Office with full disclosure of his financial records to include yearly income
tax returns upon request. The defendant shall cooperate with the Probation Officer in the investigation of his financial
dealings and shall provide truthful monthly statements of his income.

The defendant is prohibited from incurring any new credit charges or opening additional lines of credit without the approval
of the probation officer, unless the defendant is in compliance with a payment schedule for any fine or restitution obligation
or otherwise has the express approval of the Court. The defendant shall not encumber or liquidate interest in any assets
unless it is in direct service of the Fine or Restitution obligation or otherwise has the express approval of the Court.

The defendant shall participate in a mental health program for evaluation and/or treatment as approved by the Court after
receiving a recommendation by the Probation Office. The defendant shall remain in treatment until satisfactorily discharged
with the approval of the Court.

Payment of the Restitution, Fine and Special Assessment are conditions of Supervised Release and the defendant shall
satisfy the amount due in monthly installments of not less than $100.00.
AO 245B (Rev. 02/ 18)   Judgment in a Criminal Case
                        Sheet 5 - Criminal Monetary Penalties
                                                                                                          Judgment -   Page   -~6-    of        8
 DEFENDANT: STEPHEN GREGORY PETTIWAY
 CASE NUMBER: DPAE2:15CR000519-001
                                                CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                       Assessment                   JVT A Assessment*               Fine                         Restitution
 TOTALS              $ 100.00                     $ 0.00                          $ 0.00                       $ 3,713,345.64



 D The determination of restitution is deferred until - - -- . An Amended Judgment in a Criminal Case (A O 245C) will be entered
      after such determination.

 D The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximately proportioned pa)'IIlent, unless specified otherwise in
      the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal victims must be paid
      before the United States is paid.

 Name of Payee                                                         Total Loss**             Restitution Ordered            Priority or Percenta2e
  Payable to U.S. District Court for

  distribution to:

  Nationwide Mutual Insurance Company                                      $2,498,611.11                $2,498,611.11         100

  Skinner Select                                                             $747,727.31                  $747,727.31         100

  Chancellor Associates, LP                                                    $10,000.00                  $10,000.00         100

  AIG                                                                        $457,007.22                  $457,007.22         100

  H.R. (to be determined)

  (see next page for addresses)




 TOTALS                                $               3,713,345.64                      3,713,345.64
                                                                                $- - - - -
                                           ---------                                       -----


 D      Restitution amount ordered pursuant to plea agreement $

 D      The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
        fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
        to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 ~      The court determined that the defendant does not have the ability to pay interest and it is ordered that:

        ~ the interest requirement is waived for the              D fine     ~ restitution.

        D the interest requirement for the           D     fine    D    restitution is modified as follows :

 * Justice for Victims of Trafficking Act of 2015, Pub. L. No . 114-22.
 ** Findings for the total amount oflosses are required under Chapters 109A, 110, 1 lOA, and 113A of Title 18 for offenses committed on or
 after September 13, 1994, but before April 23, 1996.
AO 245B (Rev. 02/ 18) Judgment in a Criminal Case
                      Sheet 5A - Criminal Monetary Penalties
                                                               Judgment- Page _L__ of _ _8
                                                                                         _   _
DEFENDANT: STEPHEN GREGORY PETTIWAY
CASE NUMBER: DPAE2:15CR000519-001

                     ADDITIONAL TERMS FOR CRIMINAL MONETARY PENALTIES
Nationwide Mutual Insurance Company
Nationwide Family Companies
P.O. Box 4578
Midlothian, VA 23112

Skinner Select
Skinner Select Amlin
1420 Edgewater Drive
Orlando, FL 32804

 Chancellor Associates, LP
 P.O. Box 148
 Ridley Park, PA 19078

  AIG
  Global Recovery Services
· P. 0. Box 25710
  Shawnee Mission, Kansas 66225
AO 2458 (Rev. 02/18) Judgment in a Criminal Case
                     Sheet 6 - Schedule of Payments

                                                                                                         Judgment -   Page   _8__   of        8
DEFENDANT: STEPHEN GREGORY PETTIWAY
CASE NUMBER: DPAE2:15CR000519-001


                                                      SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

A    liZl Lump sum payment of$           3,713,445.64        due immediately, balance due

           •      not later than                                 , or
                                                                            liZI F below; or
           liZI   in accordance with
                                       •    C,
                                                  •    D,
                                                             •    E, or

B    •     Payment to begin immediately (may be combined with             • c,       DD,or        D F below); or

C    D     Payment in equal       _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ _ _ _ _ over a period of
                          (e.g., months or years), to commence _ _ _ _ (e.g., 30 or 60 days) after the date of this judgment; or

D    D     Payment in equal      _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ _ _ _ _ over a period of
                         (e.g., months or years), to commence _ _ _ _ (e.g., 30 or 60 days) after release from imprisonment to a
           term of supervision; or

E    D     Payment during the term of supervised release will commence within _ _ _ _ _ (e.g. , 30 or 60 days) after release from
           imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F    liZl Special instructions regarding the payment of criminal monetary penalties:
            The defendant shall make quarterly payments in the amount of $25.00 from any wages he may earn in prison in
            accordance with The Bureau of Prisons Inmate Financial Responsibility Program. Any portion of the Restitution or
            Special Assessment that is not paid in full at the time of release from imprisonment shall become a condition of
            Supervised Release and shall be paid at the rate of $100.00 per month to commence 30 days after release from
            confinement.
Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




D    Joint and Several

     Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
     and corresponding payee, if appropriate.




D     The defendant shall pay the cost of prosecution.

D     The defendant shall pay the following court cost(s):

D     The defendant shall forfeit the defendant's interest in the following property to the United States:



Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) NTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
